Cook, J.,
delivered the opinion of the court.
Appellant was the owner of a steam gin which was located upon a lot in the town of Woodland. This lot was about one hundred and fifty feet square, and was bounded on its four sides by streets of the town. Upon the lot was a ginhouse proper with the engine and boiler room attached. There was also a storage house for cotton in the seed to be ginned in its turn. Across the rear of the lot, and about one hundred feet from the gin and storage house, there was a pond fenced in by wire, in which fence there was a gate provided for ingress to the pond. It was the habit of the patrons of the ginning company to enter the premises at the northwest corner, drive down the driveway about thirty feet to the seales immediately in front of the ginhouse, and there have the loaded wagons weighed, and from thence east to the cotton house, and there unload the seed cotton, and from thence around the cotton house and through a passageway between it and the ginhouse, back to the seales to weigh the empty wagon. The eastern two-thirds, or thereabouts, of the lot, was used for the storage of wood, with ample passageways for teams and wagons going around the cotton house and to the pond at the rear.
The evidence shows that it is the custom of patrons of the gin company (acquiesced in by the company), when they so desire, to drive their teams down, to the pond for the purpose of watering their stock, The company had dug an open ditch from the rear of the boiler room southward to and into the pond. This ditch was about two feet wide and two and one-half feet in depth. About three-fifths of. the lot was to the east of the ditch, and there was no way provided for crossing this ditch going west, the proof showing that part of the lot was vacant and not used at all. The teamster of appellee, after having unloaded his wagon, decided to take his team down to the pond, and permit them to slake their thirst, but the *453event shows that the team did the taking, instead of the driver; The driver succeeded in conducting his team safely to the gate at the northeast corner of the inclosure of the pond, but it was there the trouble began. It seems that when the gate was being opened, the steers, growing restless, determined to take matters into their own hands (if hands can be used in this connection), and turned at right' .angles to the route they had been traveling and bolted across the ditch, one of the steers falling into the ditch, and, the other being yoked to him, he was also pulled back and landed upon the back of his yokemate. It seems that there was about five or six inches of water in the ditch, but the noses of the steers were forced into the water, and before the situation could be remedied both were drowned.
.The doctrine expressed by the maxim res ipsa loquitur is invoked to sustain the verdict of the jury finding that appellant was negligent in not providing some guard around the open ditch. If the ditch was negligently constructed, or, being dangerous, was concealed and left open and unguarded, the doctrine would apply. It is perfectly clear that there was no reason why anyone should go anywhere near this ditch in order to reach the pond, and, in fact, the teamster did not go close enough to the ditch to endanger the safety of his team. From the corner of the boiler room to within a few feet of the fence inclosing the pond the ditch was fenced by a pile of wood about eight feet high. The distance from the gate where the steers bolted to the ditch is variously estimated, but' we think the evidence shows it to be about fifteen yards, and so it appears that there was no danger in the ditch, located as it was, to persons or teams going to and from the pond, unless they strayed far from the route, whicli could not be reasonably anticipated by the company operating the gin plant.
Besides all this, we are unable to appreciate the contention that the ditch was a pitfall, or concealed and *454dangerous trap. As we view the record, the ditch, under ordinary circumstances, was entirely obvious to the eyes of all, and was not a menace to man or beast; that the most thoughtful and careful constructor could not have foreseen and provided against the present accident. Doubtless the steers were thirsty and restless, and in their mad desire to get to the water they became unmanageable, and practically committed suicide. So it is a perfectly harmless ditch, situated in a place where a reasonable and careful man would believe that there was no possible reason to anticipate danger therefrom, or injury to anybody or anything, caused the loss of a valuable yoke of oxen to a thrifty farmer.
The rule invoked has no application to a case like this, and therefore the judgment is reversed and the cause dismissed. Reversed and dismissed.